• Martin, C.
The merits of this case have been disposed of in the case of Bassett v. Elliott, 78 Mo. 525, in which it was held that a creditor, possessed of a judgment lien against the real estate of a deceased debtor, was entitled, as against the administrator selling said real estate under order of court, to have his judgment lien first satisfied from the proceeds of the sale, thus leaving the surplus only for distribution among the unsecured creditors.
The proceeding in this case was in the form of another application for an order on the administrator to pay a further sum on the same judgment lien, on account of the receipt of further proceeds from the same sales of real estate. The evidence disclosed the fact that the administrator has received further proceeds, sufficient to comply with the order of payment made by the court. The only judgment lien existing against the proceeds, is the one belonging to plaintiffs. If, after knowledge of the lien, evidenced by a recital of it in his petition, for sale of the real estate, the administrator has gone on and paid out to the. unsecured creditors, any of these proceeds, in violation of the lien, he has no one to blame but himself. Such fact is no answer to the present application for payment.
The order made by the court was legal and proper, and should be affirmed; and it is so ordered,
All concur.'